Citation Nr: 0008727	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches, loss of 
balance, tinnitus, memory loss and emotional changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

In November 1999, a formal Motion for Reconsideration of a 
March 26, 1990 Board decision, which denied entitlement to 
service connection for residuals of head trauma manifested by 
headaches, loss of balance, tinnitus and emotional changes 
with memory defect, was presented by the representative.  In 
a letter to the veteran and his representative, dated in 
January 2000, the Board denied the motion 

A review of the claims file reflects that in a November 1999 
written argument, the veteran's representative raised the 
issue of entitlement to an increased (compensable) evaluation 
for laceration of the left parietal region.  This issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an unappealed September 1993 rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches, loss of balance, tinnitus, 
memory loss and emotional changes. 

2.  Evidence received since the RO's September 1993 rating 
decision denying service connection for residuals of a head 
injury, to include headaches, loss of balance, tinnitus, 
memory loss and emotional changes, does not bear directly and 
substantially on whether or not the veteran's residuals of a 
head injury were incurred in or aggravated by service, and it 
is not so significant that it must be considered in order to 
decide the claim.


CONCLUSIONS OF LAW

1.  The September 1993 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  Evidence received since the September 1993 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches, memory loss, loss of balance, 
tinnitus and emotional changes has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Board, in a March 1990 decision, denied 
entitlement to service connection for residuals of head 
trauma manifested by headaches with loss of balance, 
tinnitus, and emotional changes with memory defect.  The 
veteran sought to reopen his claim and in September 1993, the 
RO determined that no and new material evidence had been 
submitted to reopen the appellant's claim of entitlement to 
service connection for residuals of head trauma manifested by 
headaches with loss of balance, tinnitus, and emotional 
changes with memory defect.  The veteran was informed of the 
RO's decision that same month.  The Board observes that, in 
the subsequent year, the veteran made no submissions to the 
RO that could be interpreted as a valid Notice of 
Disagreement under 38 C.F.R.§ 20.201 (1999).  As a result, 
the evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the September 1993 RO 
decision.  As such, this decision is final.  See 38 U.S.C.A. 
§ 7105(c).

Evidence that was of record at the time of the RO's September 
1993 rating decision included the veteran's service medical 
records, VA and private medical records, submitted by Dean 
Wiese, M.D., Jack Rabin, M.D., R.L. Aschenbrenner, M.D., and 
a statement, submitted by Jay O. Billingsley, dating from 
January 1946 to February 1987, medical records, submitted by 
the Long Beach Medical Imaging Clinic, dated in June 1987, 
medical reports, submitted by Jack Rabin, M.D, dating from 
July to October 1987, a transcript of a September 1988 
hearing at the RO in Los Angeles, California, VA medical 
records, dating from August 1987 to February 1989, copies of 
the veteran's service reports received by the RO in September 
1989.

The veteran's service medical records reveal that in December 
1944, he sustained a laceration to the left parietal region.  
Service connection is in effect for this disorder.  The 
service medical records do not reveal any evidence pertaining 
to any other form of head trauma, headaches, loss of balance, 
tinnitus, memory loss, or emotional changes.  A December 1945 
separation report is devoid of any reference to any pertinent 
disorder.

VA hospitalization and examination reports and medical 
records, submitted by Dean Wiese, M.D., Jack Rabin, M.D., 
R.L. Aschenbrenner, M.D., and a statement, submitted by Jay 
O. Billingsley, dating from January 1946 to February 1987, 
are devoid of any references to any in-service head trauma as 
a result of an air crash.  During the January 1946 
hospitalization the veteran's head was found to have been 
normal.  The appellant fractured his jaw postservice in 1949.  
VA hospitalization reports, dating from January to June 1966, 
reflect that in January 1966, the veteran complained of 
insomnia and nervousness.  A May 1966 report reflects that 
there was no evidence of any recent scalp injuries.  In July 
and August 1979, the veteran was seen by VA and complained of 
having nightmares and insomnia for many years.  

Copies of an X-ray of the skull and a computed tomography 
(CT) report of the brain, performed in June 1987, were 
submitted by Long Beach Medical Imaging Clinic.  An X-ray of 
the skull showed a suspicious one to two centimeter calcific 
cluster posterior to the pineal (lateral views only).  A CT 
report of the brain showed moderate to moderately severe 
bifrontal and bitemporal cortical atrophy and mild biparietal 
and cerebellar hemisphere atrophy (symmetrical).  There was 
also prominent choroid plexus calcifications which correlated 
with skull X-rays.  

Medical reports, submitted by Jack Rabin, M.D., dating from 
May 1983, are of record.  In July 1987, Dr. Rabin indicated 
that he had treated the veteran for five years, and that the 
appellant had sustained an injury to his head during service 
in 1944.  It was noted that the veteran was attempting to 
prove his case to the VA.  It was the opinion of Dr. Rabin 
that the objective findings found on the CT scan of the brain 
and X-ray of the skull (the findings of which are noted in 
the preceding paragraph), were residuals of the in-service 
1944 accident.  It was noted that the appellant had emotional 
changes and that he had suffered injuries to his teeth and 
scars to his head.  Dr. Rabin felt that the residuals of the 
brain injury had become more prominent with age.  In August 
1987, Dr. Rabin indicated that the veteran continued to have 
a loss of balance, headaches, emotional changes, nightmares 
and sleeplessness which were related to the 1944 in-service 
injury.  In October 1987, Dr. Rabin requested that the 
veteran obtain a neurology consult.  

During a September 1988 hearing at the RO in Los Angeles, 
California, the veteran testified that he had headaches, loss 
of balance and emotional changes, to include memory loss 
because of an in-service air crash in December 1944.  The 
veteran related that after the crash, he received treatment 
at a prisoner of war hospital.  He related that after the 
crash, he experienced a loss of balance and ringing in his 
ears.  The veteran indicated that he had sought treatment 
from a Dr. Rabin, who had concluded that his complaints were 
related to the 1944 air crash.  The veteran testified that 
for the remainder of his service, he was not placed on light 
duty.  He indicated that after service, he had not sustained 
any additional injuries to his head.  

VA medical records, dating from August 1987 to February 1989, 
reflect that the veteran complained of headaches, nightmares, 
back pain and insomnia because of a 1944 air crash.  In 
October 1988, a diagnoses of post-traumatic headaches and 
anxiety were entered. 

Copies of the veteran's service medical and personnel records 
were received by the RO in September 1989.  These reports 
include a photostatic copy of a December 25, 1944 service 
medical record reflecting that the veteran was seen for a 
laceration of the "left parietal region occipital."  That 
document indicates that the veteran was in a car that turned 
over when it was side-swiped by a trailer; he was not 
rendered unconscious.  A notation two days later indicated 
that there was no infection.  The veteran submitted another 
document, also dated December 25, 1944, which describes an 
air crash.  The veteran's name is listed and so it appears 
that he was involved.  However, this is also a poor copy and 
includes additions by the veteran about going to the hospital 
to get his head stitched up but this is not clear. 

Evidence received since the September 1993 rating decision 
includes private and VA medical reports, dating from December 
1993 to March 1995, an August 1995 VA examination report, 
service personnel records received by the RO in August 1995, 
medical records, submitted by Steven Farell, M.D., dating 
from October 1994 to December 1995, VA outpatient reports, 
dating from June 1995 to April 1996, a February 1998 VA 
examination report, photos of the veteran received by the RO 
in March 1988, VA hospitalization and treatment reports, 
dating from January 1966 to December 1984, a duplicate of an 
August 1987 report, submitted by Jack Rabin, M.D., and 
duplicate service and personnel records, submitted by the 
veteran in February 1999.

VA and private medical reports, dating from December 1993 to 
March 1995, reflect that the veteran complained of having 
nightmares, insomnia and headaches.  He reported that he was 
in aviation during the service and that he had sustained a 
head injury in a crash. 

An August 1995 VA scar examination report reflects that the 
veteran reported having incurred an injury to head during 
service in 1944.  According to the veteran, he sustained 
multiple lacerations of the head and face and that he 
received sutures.  The veteran did not offer any other 
complaints.  The examiner entered a diagnosis of scars of the 
face and head.  No limitation of function was found. 

Service personnel records were received by the RO in August 
1995.

VA outpatient reports, dating from June 1995 to April 1996, 
reflect that the veteran continued to complain of anxiety, 
insomnia and nightmares relating to an in-service air crash.  
An assessment of anxiety neurosis was entered. 

A February 1998 VA scar examination report reflects that the 
veteran reported having been involved in an in-service air 
crash in 1944 and that he sustained lacerations on his scalp, 
which were sewn up at that time.  Since the air crash, the 
veteran related that he had had headaches and nightmares.  He 
reported that his scars itched.  The examiner indicated that 
he was only asked to evaluate the scars, and an assessment of 
scars on the face and scalp due to trauma during service was 
entered. 

Photos of the veteran, received by the RO in March 1988, show 
that the appellant had some scarring on the left side of his 
face.  Inscribed on these Polaroid Instant Photos was the 
number "1933." 

VA hospitalization and treatment reports, dating from March 
1965 to December 1994, a duplicate of an August 1987 medical 
report, submitted by Jack Rabin, M.D., and duplicate service 
and personnel records were submitted.

A transcript of a February 1999 hearing before the 
undersigned Board member at the RO in Muskogee, Oklahoma is 
of record.  The veteran testified that he had headaches, 
anxiety and tinnitus as a result of an in-service air crash 
in 1944.  The appellant related that after the crash, he had 
sought treatment at an Axis Prisoner of War Camp stationed in 
the continental United States.  The veteran testified that 
although he did not seek any treatment from 1945 to 1966, his 
symptoms have remained persistent since his discharge from 
service.  The veteran related that he might have seen his 
family physician, Dr. Rabin, prior to 1987 but that he was 
not sure. 

The appellant contends that he has residuals of a head 
injury, to include headaches, loss of balance, tinnitus, 
memory loss and emotional changes as a result of an in-
service air crash in 1944.  Significantly, however, after 
carefully considering the evidence submitted since the last 
final RO decision in September 1993, in light of evidence 
previously available, the Board is compelled to find that, 
while some of the evidence may be new, none of the evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In this regard, while 
the veteran has submitted an August 1987 statement of Jack 
Rabin, M.D., wherein it was indicated that the veteran's 
complaints were related to the 1994 air crash, this report 
was already considered by the Board in its March 1990 
decision and by the RO in September 1993, and is therefore 
not new evidence.  In addition, while the evidence reflects a 
history that the veteran was involved in an in-service air 
crash in 1944 and has been found to have had scars as a 
result thereof (service connection has been awarded for 
laceration of the left parietal region), the record is devoid 
of any competent medical opinion establishing that the 
veteran currently has any other residuals of a head injury, 
to include headaches, loss of balance, tinnitus, memory loss 
and emotional changes, as a result of the in service crash.  
Therefore, the evidence submitted since the September 1993 RO 
decision is not new and material, and the claim is not 
reopened.

In reaching this decision the Board acknowledges that the 
veteran has testified and has submitted statements in support 
of his assertion that he currently has residuals of a head 
injury, to include headaches, loss of balance, tinnitus, 
memory loss and emotional changes which were acquired as a 
result of an in-service air crash.  The appellant, however, 
as a lay person untrained in the field of medicine is not 
competent to offer an opinion concerning the etiology of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, his opinion is insufficient to reopen this 
claim.  Thus, the benefit sought on appeal is denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for residuals of a head injury, to include 
headaches, loss of balance, tinnitus, memory loss and 
emotional changes.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the above discussion informs the 
appellant of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches, loss of balance, tinnitus, memory loss and 
emotional changes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


